Title: To Benjamin Franklin from Thomas Wharton, 11 November 1766
From: 
To: 


My Dear Friend.
Philada. Nov 11 1766
My last was on the 24th. Ult. since which I received thy kind Favour of the 13th. Sep. for which I thank thee. And rejoice to find the Tour thou took into Germany, proved servicable to thee; and restored the Health of One, whom many look upon, as the great Instrument in saving both our Mother-Country and this Continent from Ruin.
The kind sentiments, thou expresses relative to my little Babe, have closely affected its Parents.
Immediately on receiving thy Letter, I communicated thy Sentiments to our Friend, G. Ashbridge, which afforded him real Pleasure.
I return thee my thanks for thy kind Intentions of writing to Springet Penn: I know, that, Edward Penington is his Agent; but he hath no power to sell.
It will give me particular Pleasure to receive from thee, the Police of Amsterdam: And it must afford every true Lover of Mankind real satisfaction to find, that so large and populous a City, is govern’d, with such order, that it does not become necessary to make a Capital-Execution in 7 years! We are in great Hopes, that, the Work-House now erecting will greatly contribute to restore the Manners, and rectify the Lives of many dissolute Persons; as well as Implant in the Minds of the rising Youth, the Habit of Frugality and Industry. Our present Building is about 600 Feet in length by 44 in depth, and forms a hollow Square, with a Piaza all the way in Front, looking into the Yard.

It gives us great Pleasure, that, thou approves the Illinois Scheme; and altho’ it was at that time thought it might be prudent to take in two Persons, such as thou should approve of, yet I conceive it will by no means be disagreable to our Company should thou enlarge the Number, if a proportionable number of Acres be granted.
Our Governor, a few days past received a new Commission, which, I understand vests him with that power for three Years longer.
The Bearer hereof, John Morton, being on a visit to his aged Parents, has requested the pleasure of delivering this Letter to thee, in order that he may see a Person, whom he much respects. He is a Man of a fair Character, and one who has contributed to the Freedom of this City.

Our friend, Ross is in the Country, shall not fail of informing him of thy kind Sentiments—as soon as I have the pleasure of seeing him.
Our Friend, Galloway sent thee by the Packet, (which sailed a few days past) the Resolves of our Assembly and their Instructions relative to the Change of Government; and as he has informed thee of the additional Clause shall not trouble thee with my Sentiments.
I find by a N’York-Paper of the 10th. Inst., that, its possitively asserted, that Governor Moore has received Instructions from London to assent to Bills, which may be offered by the Assembly for the Emission of Paper-Currency.
We are informed that, Sir. Wm. Johnson has had a Treaty with Pondiac and a great number of Southern-Indians, at Oswego; and that he has settled Matters to their Satisfaction.
I know of nothing particularly new among us at this time; Therefore conclude with informing thee, that my Father desires his sincere Respects may be paid thee, and be pleased to accept the same from Thy real Friend
Tho Wharton
To Benjamin Franklin Esqr
